Exhibit N e w sR e l e a s e Chesapeake Energy Corporation P. O. Box 18496 Oklahoma City, OK73154 FOR IMMEDIATE RELEASE JUNE 12, 2008 CONTACTS: HENRY J. HOOD SENIOR VICE PRESIDENT – LAND AND LEGAL AND GENERAL COUNSEL (405) 879-9400 henry.hood@chk.com JULIE WILSON VICE PRESIDENT CORPORATE DEVELOPMENT (817) 870-5656 julie.wilson@chk.com CHESAPEAKE ENERGY CORPORATION RESPONDS TO PETITION FILED BY ICC ENERGY CORP. OKLAHOMA CITY, OKLAHOMA, JUNE 12, 2008 – Chesapeake Energy Corporation (NYSE:CHK) today announced that it has received a petition filed in Texas State District Court in Dallas County brought by ICC Energy Corp. alleging that Chesapeake breached an agreement regarding the marketing of natural gas from the Barnett Shale underlying the Dallas/Fort Worth International Airport (DFW).The company is surprised by the allegations and that ICC has chosen to file suit over the parties’ disagreement surrounding ICC’s involvement as a Minority and Women Business Enterprise (M/WBE) subcontractor on the DFW lease project.Chesapeake believes ICC’s petition is completely without merit and its allegations are inaccurate and misleading. Management Comments Henry J.
